Citation Nr: 1121748
Decision Date: 04/05/11	Archive Date: 06/14/11

DOCKET NO.  03-30 586	)	DATE APR 05 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from January 1976 to April 1979, May 1979 to November 1982, June 18, 1991, to December 12, 1991, and February 18, 1992, to September 25, 1992.  He was in the Marine Corps Reserve from April 13, 1979, to May 30, 1979, and from November 6, 1982, to January 12, 1983.  He was in the Arizona Army National Guard from September 30, 1987, to October 31, 2001.  He had multiple periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, which, in pertinent part, denied the above claims.

This matter was previously before the Board in April 2006 and June 2007, at which time it was remanded for additional development.  It is now returned to the Board. .

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The RO attempted on many occasions to obtain complete service treatment records, pursuant to two Board remand decisions.  A Formal Finding of Unavailability was issued in June 2010, for the service treatment records for service from April 13, 1979, to May 30, 1979, and from November 6, 1982 to January 12, 1983.  A review of the available service treatment records reflects no complaints, findings, treatment, or diagnosis of right knee or hip disease or injury during active duty; no complaints, findings, treatment, or diagnosis of right knee or hip disease or injury during active duty for training; and no specific injuries to the right hip or knee during inactive duty for training.  In addition, the Veteran periodically denied any knee problems on his Reports of Medical History, including those in 1978, 1991, 1992, 1995, and 2000.

The Veteran had a period of active duty for training from June 2, 2001, to June 16, 2001.  Thereafter, a private medical report of Donald E. Paxton, M.D., dated July 6, 2001, during National Guard timeframe of service, noted that the Veteran complained of pain in his right knee when kneeling.  On examination, there was some point tenderness over the tibial process at the insertion of the patellar ligament.  The remainder of the knee examination was unremarkable.  The Veteran indicated that his current problems originated with recent inservice injuries (other problems were also reported at that time including shoulder and neck problems).  The Veteran stated that his problems interfered with his work and his ability to carry on his duties.  His right knee pain was cited as one of the reasons he felt unable to carry on his duties.  The Veteran indicated his desire to have it documented that these problems began during his military service and also wanted in documented that he wanted to be discharged.  The physician felt that his statements were reasonable.  The physician additionally indicated that there was documentation in the medical records of damage to his shoulders and neck.  

A service document generated that same day indicated that the Veteran had been identified as possessing a permanent physical profile with a 3 or a  4 in one or more of the physical profile serial (PUHLES) factors, indicating that he was below fitness requirements.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service.).  

Thereafter, on July 20, 2001, the Veteran was separated from service under a medical disability retirement.  It was noted that the Veterans medical limitations precluded him from satisfactory performance of his duties.  

A month later, in August 2001, the Veteran filed a claim for VA benefits, in pertinent part, for arthritis of the right knee and hip.  In his VA Form 21-526, the Veteran stated that the physical requirements of running, doing sit-ups, and push-ups had lead to him getting hurt.  He also indicated that he performed weight lifting and had suffered some infantry hard falls.  

VA outpatient records, also dated during National Guard service, but prior to the medical discharge, show that the Veteran complained of right knee and hip pain in September 2001.  At that time, he indicated that he had right hip and knee pain for years and that they were part of the reason that he was discharged.  Range of motion was complete for both joints.  The impression was early degenerative arthritis, but this diagnosis was not supports with x-ray findings.  There was no indication of any right knee or hip injury.  

In January 2002, the Veteran was afforded a VA examination.  At that time, the Veteran pointed to his right knee region as well as the patellar area of the right knee and described pain emanating from the knee region and going down into the leg and up the thigh.  He did not describe any swelling, giving way, or locking.  He indicated that his functional limitation was that he could not kneel.  Range of motion exercises yielded normal findings for the right knee and slight limitation for the right hip.  The X-rays for the right knee and right hip were normal.  The diagnoses were right knee area pain and right hip area pain of unknown causes.  

A June 2002 letter from an insurance company made note of a disability, but did not provide any specific information about a specific disability.  

In March 2003, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his knee pain began probably in the 1970s and with no specific injury.  He indicated that his right hip pain began in about 1977 with no injury.  He thought that it was due to running hard.  He reported current right knee pain and right hip soreness.  Right knee examination was normal.  Right hip examination revealed a right hip strain.  X-rays for both were normal.  

VA records reflect that in August 2003, the Veteran injured his right knee when he was jogging and suffered a right knee sprain.  The Veteran continued to complain of knee pain, which was noted in October 2003.  Thereafter, VA records dated through 2008 reflect complaints of right knee and hip pain.  

Lay statements dated in 2007 indicated that the Veteran was in good physical shape prior to service.  During service, he kept very physically fit by exercising and using weights.  

In sum, the Veteran has provided somewhat alternate theories of entitlement.  He contends that he has right knee and right hip disabilities which originated during the 1970s with no specific injury.  He has variously reported in medical records that he has had right knee and hip pain for years.  The Veteran also contends that he has right knee and right hip disabilities which originated close in proximity to his 2001 complaints of right knee and hip pain.  He essentially indicated that wear and tear resulted in current disabilities, to include wear and tear which occurred near July 2001 and wear and tear that had previously occurred.  

There are some medical discrepancies in this case.  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

A July 2001 right knee examination revealed some positive findings.  The Veterans medical discharge appears to have included right knee and hip complaints.  There was a diagnosis of arthritis in September 2001, but it was not substantiated by X-rays.  The subsequent January 2002 VA examination reflected no current pathology of the right knee or hip.  However, right hip strain was thereafter diagnosed.  Right knee sprain was later diagnosed after a jogging incident, but it is unclear if the Veteran was predisposed for this injury due to service-related knee problems.  Accordingly, a VA examination and medical opinion should be undertaken to determine any current right knee and right hip disabilities present and if they are etiologically related to inservice wear and tear on those joints due to exercise and physical activities associated with service.  

Accordingly, this matter is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current right knee and right hip disabilities.  Any indicated tests, including X-rays, should be accomplished.  The examiner should review the entire claims file prior to examination of the Veteran.  

The examiner is requested to opine as to whether it is at least as likely as not, that any current right knee and right hip disabilities found on examination had their clinical onset during service or are related to any in-service disease, event, or injury.  

The examiner should specifically address if it is at least as likely as not, that any current right knee and right hip disabilities found on examination are etiologically related to inservice wear and tear on those joints due to exercise and physical activities associated with service.

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and an appropriate period of time for response.

The Veteran need take no action until so informed.  He may submit additional evidence or argument on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
